ON PETITION FOR REHEARING
(Opinion July 14, 1992, 11th Cir., 1992, 966 F.2d 606)
Before UOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, ANDERSON, EDMONDSON, COX, BIRCH, DUBINA, BLACK and CARNES, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on whether this case should be reheard by the Court sitting en banc, and a majority of the judges of this Court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause, 966 F.2d 606, shall be reheard by this court en banc. The previous panel’s opinion is hereby VACATED.